DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 8/4/2021 have been entered.  In the amendment, the specification has been amended.  Claim 2 has been amended. 
The objections to the specification have been withdrawn. 
The rejection of claim 2 under 35 U.S.C. 112(b0 has been withdrawn. 

Allowable Subject Matter
Claims 1-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method for operating a downhole wireless network, comprising: providing a downhole wireless network, where the downhole wireless network comprises a plurality of communication nodes spaced along a wellbore and attached to an outer surface of a tubular within the wellbore, where the communication nodes are configured to transmit data signals as acoustic waves from node-to-node up the wellbore to the surface; detecting a communication error in the downhole wireless network, where data signals from at least one communication node is not received at the surface; identifying the location of the communication node that is causing the communication error; lowering a downhole tool comprising a communications device into the wellbore to the location of the error; transmitting data signals from a communication node lower than the location of the error to the downhole tool; and transmitting the data signals from the downhole tool to the surface.
Independent claim 16 recites a method for operating a downhole wireless network, comprising: providing a downhole wireless network, where the downhole wireless network comprises a plurality of communication nodes spaced along a wellbore and attached to an outer surface of a tubular within the wellbore, where the communication nodes are configured to transmit data signals as acoustic waves from node-to-node up the wellbore to the surface; lowering a downhole tool comprising a communications device into the wellbore to a location associated with at least one identified communication node; transmitting signals from the downhole tool to the identified communication node, whereby the signals operate to re-program the communication node. 
The claimed limitations 
as recited in combination in independent claim 1, in particular, “lowering a downhole tool comprising a communications device into the wellbore to the location of the error” 
and 
as recited in combination in independent claim 16, in particular “whereby the signals operate to re-program the communication node” 
 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Morrow (US 2016/0215612), teaches (the references in parentheses apply to this document) a method of operating a downhole wireless network ("telemetry network", figure 1), the downhole wireless network including a plurality of communication nodes (170, 172, 174, 350) spaced along a wellbore and attached to one or more tubulars within the wellbore (figure 3 in particular), where each of the communication nodes is configured to transmit data packets at acoustic frequencies from node to node along the wellbore (paragraphs [0109] and [0151] in particular), the method comprising: lowering a downhole tool comprising a communications device into the wellbore (paragraphs [0148] and [0149] in particular: "[ ... ] running a downhole tool into the wellbore [ ... ] [including] an associated signal receiver); and using the downhole tool as part of the downhole wireless network ("receive the data signals from the various sensor communications nodes as the downhole tool passes the nodes"). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular, “lowering a downhole tool comprising a communications device into the wellbore to the location of the error” 
and 
as recited in combination in independent claim 16, in particular “whereby the signals operate to re-program the communication node”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645